

	

		II

		109th CONGRESS

		1st Session

		S. 1018

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Sarbanes introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide that transit pass transportation

		  fringe benefits be made available to all qualified Federal employees in the

		  National Capital Region; to allow passenger carriers which are owned or leased

		  by the Government to be used to transport Government employees between their

		  place of employment and mass transit facilities, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Employee Commuter Benefits Act

			 of 2005.

		2.Transit pass

			 transportation fringe benefits

			(a)In

			 generalEffective as of the

			 first day of the next fiscal year beginning after the date of the enactment of

			 this Act, each covered agency shall implement a program under which all

			 qualified Federal employees serving in or under such agency shall be offered

			 transit pass transportation fringe benefits, as described in subsection

			 (b).

			(b)Benefits

			 describedThe benefits

			 described in this subsection are the transit pass transportation fringe

			 benefits which, under section 2 of Executive Order 13150, are required to be

			 offered by Federal agencies in the National Capital Region on the date of

			 enactment of this Act.

			(c)DefinitionsIn this section—

				(1)the term covered agency means

			 any agency, to the extent of its facilities in the National Capital

			 Region;

				(2)the term agency means any

			 agency (as defined by 7905(a)(2) of title 5, United States Code), the United

			 States Postal Service, the Postal Rate Commission, and the Smithsonian

			 Institution;

				(3)the term National Capital

			 Region includes the District of Columbia and every county or other

			 geographic area covered by section 2 of Executive Order 13150;

				(4)the term Executive Order 13150

			 refers to Executive Order 13150 (5 U.S.C. 7905 note);

				(5)the term Federal agency is

			 used in the same way as under section 2 of Executive Order 13150; and

				(6)any determination as to whether or not one

			 is a qualified Federal employee shall be made applying the same

			 criteria as would apply under section 2 of Executive Order 13150.

				(d)Rule of

			 constructionNothing in this

			 section shall be considered to require that a covered agency—

				(1)terminate any program or benefits in

			 existence on the date of the enactment of this Act, or postpone any plans to

			 implement (before the effective date referred to in subsection (a)) any program

			 or benefits permitted or required under any other provision of law; or

				(2)discontinue (on or after the effective date

			 referred to in subsection (a)) any program or benefits referred to in paragraph

			 (1), so long as such program or benefits satisfy the requirements of

			 subsections (a) through (c).

				3.Authority to use

			 Government vehicles to transport Federal employees between their place of

			 employment and mass transit facilities

			(a)In

			 generalSection 1344 of title

			 31, United States Code, is amended—

				(1)by redesignating subsections (g) and (h) as

			 subsections (h) and (i), respectively; and

				(2)by inserting after subsection (f) the

			 following:

					

						(g)(1)A passenger carrier may be used to

				transport an officer or employee of a Federal agency between the officer’s or

				employee’s place of employment and a mass transit facility (whether or not

				publicly owned) in accordance with succeeding provisions of this

				subsection.

							(2)Notwithstanding section 1343, a Federal

				agency that provides transportation services under this subsection (including

				by passenger carrier) shall absorb the costs of such services using any funds

				available to such agency, whether by appropriation or otherwise.

							(3)In carrying out this subsection, a Federal

				agency shall—

								(A)to

				the maximum extent practicable, use alternative fuel vehicles to provide

				transportation services;

								(B)to

				the extent consistent with the purposes of this subsection, provide

				transportation services in a manner that does not result in additional gross

				income for Federal income tax purposes; and

								(C)coordinate with other Federal agencies to

				share, and otherwise avoid duplication of, transportation services provided

				under this subsection.

								(4)For purposes of any determination under

				chapter 81 of title 5, an individual shall not be considered to be in the

				performance of duty by virtue of the fact that such individual

				is receiving transportation services under this subsection.

							(5)(A)The Administrator of General Services,

				after consultation with the National Capital Planning Commission and other

				appropriate agencies, shall prescribe any regulations necessary to carry out

				this subsection.

								(B)Transportation services under this

				subsection shall be subject neither to the last sentence of subsection (d)(3)

				nor to any regulations under the last sentence of subsection (e)(1).

								(6)In this subsection, the term

				passenger carrier means a passenger motor vehicle, aircraft, boat,

				ship, or other similar means of transportation that is owned or leased by the

				United States Government or the government of the District of

				Columbia.

							.

				(b)Funds for

			 maintenance, repair, etcSubsection (a) of section 1344 of title 31,

			 United States Code, is amended by adding at the end the following:

				

					(3)For purposes of paragraph (1), the

				transportation of an individual between such individual’s place of employment

				and a mass transit facility pursuant to subsection (g) is transportation for an

				official

				purpose.

					.

			(c)CoordinationThe authority to provide transportation

			 services under section 1344(g) of title 31, United States Code (as amended by

			 subsection (a)) shall be in addition to any authority otherwise available to

			 the agency involved.

			

